Citation Nr: 0531923	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2003.  In August 2005, the appellant appeared at 
a videoconference hearing held before the undersigned.  

At the hearing, the veteran raised the claim of entitlement 
to service connection for  sleep apnea, claimed secondary to 
the service-connected deviated nasal septum.  He feels that 
his sleeping and nocturnal breathing difficulties, as well as 
symptoms such as headaches, dizziness, and weight loss, 
result from his deviated nasal septum preventing enough air 
getting into his body.  The issue of entitlement to service 
connection for sleep apnea has not been previously considered 
by the RO, and is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The nasal obstruction resulting from the veteran's 
traumatically incurred deviated nasal septum more closely 
approximates 50 percent on both sides.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a deviated nasal 
septum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Code 6502 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the appellant's 
claims folder, which includes, but is not limited to:  
service medical records; prior rating decisions; the 
appellant's contentions, including those presented at a 
hearing before the Board in August 2005; VA examination 
report dated in 2003; VA records of outpatient treatment from 
1998 to 2004; and records of private medical treatment in 
2002 from K. Pahk, M.D.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2005); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service medical records show that in April 1968, the veteran 
sustained multiple injuries to his face.  Although an X-ray 
of the nose at that time was negative for fracture, in July 
1970, he was seen with a deviated nasal septum, which 
interfered with his normal respiration, and a history of a 
fractured septum was noted.  Subsequent to service, he 
underwent surgery to correct the deviated nasal septum in 
1980, and, at the time of the January 1981 rating decision 
that granted service connection for a deviated nasal septum, 
his nasal passages were clear.  The non-compensable rating 
assigned has been in effect since August 1980.

In August 2002, the veteran filed a claim for an increased 
rating, stating that his nose had closed up, and he needed 
surgery again.  A 10 percent disability evaluation is 
warranted for a traumatic injury resulting in a nasal septum 
deviation causing a 50 percent obstruction of the nasal 
passage on both sides, or a complete obstruction of one side.  
38 C.F.R. § 4.97, Code 6502.  

The VA examination in February 2003 disclosed airflow from 
the nostrils was reduced by about 50 percent from the left 
nostril, and 40 percent from the right nostril, compared with 
what should be expected normally.  Additionally, VA 
outpatient treatment records show that in December 2003, he 
was determined to have septal deviation with partial 
obstruction of the left nares and chronic inflammatory 
changes consistent with allergic rhinitis.  In June 2004, it 
was reported that a computerized tomography (CT) scan of the 
sinuses had shown obvious nasal septal deformity with 
compensated right inferior turbinated hypertrophy.  Records 
also note discomfort in the nose.  In view of these findings, 
it is the Board's judgment that the disability picture more 
nearly approximates the 50 percent occlusion required for a 
10 percent rating.  Hence, a question as to which of two 
evaluations to apply is presented, and a 10 percent rating is 
warranted.  38 C.F.R. § 4.7.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A 10 percent rating is the maximum rating provided for a 
deviated nasal septum; thus, a higher rating cannot be 
assigned based on the rating schedule.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

There is no competent evidence that the veteran's deviated 
nasal septum has caused interference with employment (beyond 
that contemplated by the 10 percent rating), or necessitated 
frequent periods of hospitalization.  The veteran himself 
does not contend that the deviated nasal septum itself has 
caused him to miss work, as opposed to the other conditions 
which he feels are due to the deviated nasal septum.  The 
symptoms described by the veteran, including headaches, 
dizziness, weight loss, sleeping difficulties, and nocturnal 
breathing difficulties, which he feels result from his 
deviated nasal septum preventing enough air getting into his 
body, have not been medically attributed to his deviated 
septum, and must be considered in his claim for secondary 
service connection.  As noted above, this issue is not 
currently before the Board.  Thus, the evidence of the 
deviated nasal septum, alone, does not present an exceptional 
or unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

A VCAA notice letter sent to the claimant in September 2002 
advised him of the information necessary to substantiate a 
claim for an increased rating, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  Another letter was sent to him in August 2003 
addressing the progress made in obtaining evidence.  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, statement of the case, and 
supplemental statement of the case, he was provided with 
specific information as to why the particular claim was being 
denied, and of the evidence that was lacking.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the July 2003 statement of the case, as well 
as in the July 2004 supplemental statement of the case, and 
he was otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  When considering the notification letters, the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  All post-service medical evidence initially identified 
by the appellant has been obtained.  The Board notes that 
although at the hearing, it was indicated that the veteran 
had additional evidence with him to submit, no evidence was 
subsequently associated with the claims file.  During the 
hearing, however, this evidence was identified as consisting 
of stress tests and a sleep apnea study, neither of which 
would be relevant to the issue of an increased rating for 
deviated nasal septum.  The separate service connection 
issue, as noted above, is referred to the RO for additional 
action.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  In this case, the 
proffered records would do no more than confirm the existence 
of separate disabilities, which the veteran believes are due 
to his deviated nasal septum.  However, the Board does not 
have jurisdiction to consider any such claims in the first 
instance.  See 38 U.S.C.A. § 7104(a) (West 2002).  

As discussed above, this decision has resulted in the grant 
of a 10 percent rating for a deviated nasal septum, the 
highest schedular rating provided for that condition.  The 
other symptoms described by the veteran, which he feels are 
due to the deviated nasal septum, must be initially addressed 
by the RO as service connection claims.  Therefore, there is 
no reasonable possibility that any additional evidence would 
substantiate a claim for an even higher rating than the 10 
percent granted in this decision.  There is no point, then, 
in delaying resolution of this case to obtain records that 
would clearly have no bearing on the outcome of the claim.

The veteran has been afforded a VA examination, and current 
VA treatment records have been obtained.  VA satisfied its 
duties to inform and assist the claimant at every stage of 
this case.  Therefore, he is not prejudiced by the Board 
considering the merits of the claims in this decision.  The 
claim was fully developed prior to final appellate review.  
Thus, there has been adequate notification and development 
under the relevant law.  Under the circumstances of this 
case, additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, he is not prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

A 10 percent rating for deviated nasal septum is granted, 
subject to the law and regulations governing payment of 
monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


